Case 2:19-cv-00158-SJF-AYS Document 36 Filed 11/25/20 Page 1 of 1 PageID #: 128
LAURA CURRAN                                                              JARED A. KASSCHAU
County Executive                                                            County Attorney



                                    COUNTY OF NASSAU
                             OFFICE OF THE COUNTY ATTORNEY




                                    November 25, 2020




By ECF
Honorable Sandra J. Feuerstein
United States District Judge
Eastern District New York
100 Federal Plaza
Central Islip, New York 11722

                      Re.:   Chambers v. County of Nassau, et al.
                             Case No.: 19-CV-158

Dear Judge Feuerstein:

        This office represents County of Nassau, Nassau County Police Department, P.O.
Michael Schmidt, P.O. Omar Galan, P.O. Joseph Giacone and P.O. Michael Kamperveen
(collectively the “Defendants”) in connection with the above referenced matter. Defendants
write, with the consent of Plaintiff’s counsel, to request that the status conference currently
scheduled for December 1, 2020 be adjourned.

        I have a scheduling conflict on December 1, 2020, as I have another court conference
scheduled at 11:00 a.m. Due to the fact that the other case, Curry v. Nassau County First
Precinct Baldwin, et al., Case No.: 18-CV-1130 (KAM) (SMG), involves a pro se litigant,
rescheduling during a holiday week poses challenges as the pro se litigant would have to be
notified by mail, which may not reach him in time. Consequently, we are requesting that the
conference in this case be adjourned. Plaintiff’s counsel and the undersigned have conferred and
we are both available on January 8, 2021 and January 12, 2021, or a date that is convenient for
the Court. It is the first request for such relief.

       Thank you for your time and consideration in this matter.

                                    Respectfully submitted,
                                    /s/ Jennean R. Rogers
                                    Deputy County Attorney

cc: Eugene Kroner, Esq. (via ECF)


                    ONE WEST STREET - MINEOLA, NEW YORK 11501-4820
                           516-571-3056, FAX: 516-571-6684, 6604
                             Writer’s Direct Line: 516-571-6326
